                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

JOSHUA BLAND,                         *

      Plaintiff,                      *

vs.                                   *       CASE NO. 4:17-CV-190 (CDL)

SAM’S EAST, INC., et al.,             *

      Defendant.                      *


                                  O R D E R

      This    Order   addresses    Plaintiff     Joshua   Bland’s    motion

regarding Defendants’ alleged spoliation of evidence and various

motions in limine that the Court ruled upon at the pretrial

conference.

      This is a retaliation case.         Bland is a white male who was

formerly employed as a tire technician at Sam’s Club.          Before his

termination, Bland argued with coworker Edgar Cornell Robinson, a

black male.     Bland claims Robinson called him a “dumb, redneck,

hillbilly, white boy.”      Management heard about the argument and

asked all the tire technicians to provide written statements about

the incident.      Bland reported Robinson’s comment in his statement

and complained that it was racially discriminatory.                 Bland’s

supervisor, Walter Capozucca, addressed all the tire technicians

and told them to work together.       Capozucca took no action against

Robinson for his comment to Bland.



                                      1
       Several days later, Bland reported to work and told Capozucca

that he was scheduled to open the shop with Robinson.                                Bland

complained     to   Capozucca       that    he    had    taken   no    action      against

Robinson.      Bland commented that if he had used the “N word” toward

Robinson, Capozucca would have fired him immediately.                                Bland

therefore complained about what he believed to be a disciplinary

double standard based on race.             Capozucca then told Bland to clock

out and go home. Bland later learned that Capozucca had terminated

him.    Bland returned to the store to try to speak to the store

manager, but she refused to see him.                Bland then called the Sam’s

ethics hotline and reported that although he had complained about

Robinson’s      conduct,        nothing    had    been    done   and     he    had    been

terminated.

       Sam’s claims it terminated Bland’s employment in part because

of conduct he displayed in front of Capozucca.                        Cameras recorded

video, but not audio, of Bland’s dispute with Robinson and of the

interaction between Bland and Capozucca. Sam’s destroyed the video

footage pursuant to its record retention policy 60 days after the

incidents.      Bland sued Sam’s for discriminatory termination and

retaliation.        The    Court     granted      summary      judgment       on   Bland’s

discriminatory termination claim but denied summary judgment on

his retaliation claim.

       Bland   moved      for    sanctions       (ECF    No.   36)    based    on    Sam’s

destruction and failure to preserve the video footage and Sam’s


                                            2
failure to produce the written statement of Bland’s coworker and

fellow    tire   technician   Ricky   Darden. 1       Bland   seeks   a   jury

instruction authorizing the jury to draw an adverse inference due

to the spoliation of the evidence.               The Court granted Bland’s

motion at the pretrial conference as more fully explained in the

remainder of this Order.      The Court also made oral rulings on the

parties’ various motions in limine which are documented in this

Order.

                               DISCUSSION

I.   Bland’s Motion for Sanctions

     A.     Legal Standard

     The Court considers the following factors in determining

whether    to     issue   sanctions       for    spoliation   of   evidence:

“(1) whether the party seeking sanctions was prejudiced as a result

of the destruction of evidence and whether any prejudice could be

cured, (2) the practical importance of the evidence, (3) whether

the spoliating party acted in bad faith, and (4) the potential for

abuse if sanctions are not imposed.”            ML Healthcare Servs., LLC v.

Publix Super Mkts., Inc., 881 F.3d 1293, 1307 (11th Cir. 2018).

For the third factor, Bland need not show malice to establish Sam’s

bad faith.       Flury v. Daimler Chrysler Corp., 427 F.3d 939, 946


1
  Bland also moved for sanctions based on Sam’s failure to produce the
written statement of coworker Marcel Piett.       Bland did not mention
Piett’s statement until his reply brief, so that argument is not properly
before the Court. See Najjar v. Ashcroft, 257 F.3d 1262, 1283 n.12 (11th
Cir. 2001).


                                      3
(11th Cir. 2005). Instead, to determine whether a spoliating party

acted in bad faith, the Court weighs “the degree of the spoliator’s

culpability against the prejudice to the opposing party.”       Id. 2

     B.   Discussion

     Sam’s sets forth the following arguments opposing sanctions:

(1) the Darden statement does not exist; (2) Sam’s was under no

duty to preserve until July 7, 2017, when Bland filed his EEOC

charge; (3) even if Sam’s had a duty to preserve, it did not extend

to the video footage because the footage had no audio; (4) Bland

is not prejudiced by the destruction of the evidence; and (5) Sam’s

did not act in bad faith.    The Court addresses these arguments in

turn.

          1.      Ricky Darden’s Statement

     First, Sam’s contends Bland failed to carry his burden to

show that the Darden statement actually existed.       Darden clearly

testified that he provided a written statement to Mary Gill, a

Sam’s employee.    Darden Dep 18:12-17, ECF No. 27.    Rebecca McCoy,

the tire technician team leader, clearly testified that Capozucca

told her to collect statements, that she collected a statement



2
  Federal Rule of Civil Procedure 37(e) governs a party’s failure to
preserve electronically stored information and arguably applies in this
circumstance. The Eleventh Circuit has not decided whether Rule 37(e)
displaces the traditional sanctions analysis. See ML Healthcare Servs.,
881 F.3d at 1308 (concluding that district court did not abuse its
discretion by denying plaintiff’s motion for sanctions under either
analysis). The Court concludes for the same reasons as explained below
that an adverse inference is likewise appropriate under Rule 37(e).


                                   4
from Darden, and that she left Darden’s statement (along with

several others) in Capozucca’s office.              McCoy Dep. 77:7-21, ECF

No. 26.    The Court finds that Bland has carried his burden to show

that Darden’s statement existed at the relevant time.

            2.     Sam’s Notice of Litigation

     Sam’s next argues that it had no notice of any pending

litigation regarding Bland’s termination until July 7, 2017, when

Bland filed his EEOC charge.          Because July 7 is more than 60 days

after April 24 (date of the Bland-Robinson altercation) and April

26 (date of Bland’s termination), Sam’s contends it had no notice

or duty to preserve the video footage and properly disposed of it

pursuant to their policy.

     After Sam’s terminated Bland, Bland returned to the store

several days later to try to speak with the store manager, Madeline

Torres.    When she refused to speak with him, Bland told her she

would hear from his lawyer.             Hayes Dep. 12:3-6, ECF No. 38

(describing      conversation   between     Bland   and   Torres);    see    also

Torres Dep. 40:3, ECF No. 31 (recalling that Bland declined her

request to reschedule the meeting and told her: “[Y]ou’ll hear

from my lawyer.”).       Bland also applied to the Georgia Department

of Labor for unemployment benefits and explained to the state

examiner   that    he   was   suing   Sam’s   in    federal   court   over   his

termination.     See Email from J. Bland to V. Wilberd (June 2, 2017),

ECF No. 35-26.      The Department of Labor approved Bland’s request


                                        5
for   benefits,   and   Torres   decided   to   appeal   that   decision,

presumably having read Bland’s rebuttal to the state examiner

describing his prospective federal lawsuit.       See Cooper Dep. 20:5-

12, ECF No. 34 (explaining that Torres made the decision to

appeal); Letter from T. Freeman to Ga. Dep’t of Labor (June 21,

2017), ECF No. 34-6 (appealing the decision two weeks before Bland

filed his EEOC charge and within 60 days of the April 24 and 26

incidents).   It is also undisputed that Sam’s investigated Bland’s

claim of discriminatory termination prior to its destruction of

the video footage.      That investigation included a review of the

video footage, which Sam’s claims corroborated its position and

contradicted Bland’s version of the events.

      Under these circumstances, Sam’s should have been alerted to

the prospect of litigation involving Bland’s termination well

within the 60-day period, and it should have understood that the

video footage contained relevant evidence.        Therefore, Sam’s had

a duty to preserve relevant evidence.      Sam’s even recognized this

duty in response to Bland’s hotline complaint when it instructed

Marshall Bacote, a Sam’s employee tasked with investigating the

complaint, to “obtain witnessing manager notes and statements, and

review documents/video” and to “[k]eep these documents in a secure

location, like a locked filing cabinet in the managers’ office.”

Email from F. Cizerle to M. Bacote (May 4, 2017), ECF No. 32-4.




                                    6
Accordingly, the Court rejects Sam’s argument resisting sanctions

on this ground.

           3.     Scope of Sam’s Duty to Preserve

     Sam’s further argues that even if it had a duty to preserve,

that duty did not extend to the video footage because it lacked

audio and was therefore irrelevant to Bland’s complaints.                       The

Court finds this argument unpersuasive. While the absence of audio

may have made the video footage irrelevant as to what was said, it

still could have been relevant as to how the parties physically

interacted.     Accordingly, video footage of these two events is

plainly   relevant   to    his    claims,      even     if    it   lacked    audio,

particularly    since     Sam’s   has       attempted    to    justify      Bland’s

termination based on his behavior toward Capozucca.                  Sam’s had a

duty to preserve it.

           4.     Prejudice to Bland

     Sam’s next contends Bland is not prejudiced by destruction of

the evidence.    Bland’s side of the story is that Robinson was the

aggressor in their dispute, that Robinson used “redneck” in a

racially derogatory way, that Bland complained about it, that

Capozucca did nothing about it, that Bland calmly pointed out the

alleged disciplinary double standard employed by Capozucca, and

that Capozucca immediately terminated him.               If Darden’s statement

and video footage were available, Bland could point to it at trial

to support his side of the story.             But because it is not, Bland



                                        7
must simply hope the jury takes his word for it.            Further, Sam’s

asserts that it terminated Bland based on what he said during his

interaction with Capozucca.       But Bland’s testimony is that he did

not curse or raise his voice in any way when speaking to Capozucca.

If the video were to corroborate his version of events regarding

physical behavior, it would likewise cast doubt on Capozucca’s

testimony about what was said during the conversation. And Bland’s

opportunity to depose self-interested Sam’s employees about the

incident   does   not    cure   the   prejudice.     The   Court     therefore

concludes that because Bland is unable to use the missing evidence

to bolster his testimony or undermine Capozucca’s testimony, he

has   demonstrated      sufficient    prejudice    to   merit   an    adverse

inference instruction.

            5.    Sam’s Bad Faith

      Finally, Sam’s argues Bland failed to point to evidence of

bad faith.    As explained above, to determine whether a spoliating

party acted in bad faith, the Court weighs “the degree of the

spoliator’s culpability against the prejudice to the opposing

party.”    Flury, 427 F.3d at 946.         Here, the Court concludes Sam’s

culpability weighs in favor of imposing sanctions.              Sam’s could

have easily saved the Darden statement and video footage.              One of

Sam’s employees actually watched the video footage after Bland’s




                                       8
termination. 3      And Bland is prejudiced by being unable to point to

what   he    alleges   is     corroborating           evidence   of    his    testimony.

Accordingly, the Court concludes that this factor is satisfied.

       C.     Balance of Factors

       Balancing the factors listed above, the Court concludes that

Bland has carried his burden to show that an adverse inference

instruction regarding the Darden statement, the April 24 video

footage of the Robinson dispute, and the April 26 video footage of

the Capozucca termination is appropriate.                     Accordingly, Bland’s

motion      for   sanctions    (ECF   No.       36)    is   granted.         The   adverse

inference instruction shall state as follows:

       You have heard evidence that cameras captured video, but
       not audio, of Bland’s April 24 interaction with Robinson
       and his April 26 interaction with Capozucca. You have
       also heard evidence that Bland’s coworker, Ricky Darden,
       submitted a written statement about Bland’s April 24
       incident with Robinson. The Court previously concluded
       Sam’s had a duty to preserve this evidence, but that the
       evidence has been destroyed.       In considering this
       evidence, you may conclude that the evidence would have
       been unfavorable to Sam’s, but you are not required to
       do so.




3
  The Sam’s employee who viewed the video, asset protection manager Mary
Gill, testified that she would not have fired Bland based on what she
saw on the video, but that she could not say how Capozucca felt. Gill
Dep. 128:20-22, ECF No. 25.      She also testified, however, that if
Capozucca felt intimidated, “then he had every right to do what he did.”
Id. at 128:24-25.


                                            9
II.   Motions in Limine

      Both parties filed motions in limine, and the Court ruled on

the   motions   at   the   pretrial   conference.      Those   rulings   are

summarized below:

        •   Bland’s Motion in Limine (ECF No. 54) – Granted except
            to the extent the date Bland filed his EEOC charge is
            relevant to the jury’s consideration of Defendants’ duty
            to preserve evidence.

        •   Sam’s Motion in Limine Regarding Financial Resources
            (ECF No. 55) – Granted.

        •   Sam’s Motion in Limine Regarding             Claims   by   Other
            Employees (ECF No. 56) – Granted.

        •   Sam’s Motion in Limine Regarding Evidence of Spoliation
            (ECF No. 57) – Denied.

        •   Sam’s   Motion  in   Limine  Regarding   Discriminatory
            Termination Evidence (ECF No. 58) – Deferred to trial.

        •   Sam’s Motion in Limine Regarding Emotional             Distress
            Damages (ECF No. 59) – Deferred to trial.

      IT IS SO ORDERED, this 31st day of January, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                      10
